Citation Nr: 0415646	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  04-00 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for congestive heart 
failure with swelling and breathing problems (claimed as 
heart and respiratory problems).

3.  Entitlement to service connection for diabetes mellitus.

4.  Whether the character of the appellant's discharge from 
his 1949 to 1953 military service constitutes a bar to 
Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January to October 1946 
with an honorable discharge, and August 1949 to September 
1953 with a dishonorable discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  A motion to advance this case on the Board's 
docket has been granted under the authority of 38 U.S.C.A. § 
7102(a) (West 2002) and 38 C.F.R. § 20.900(c) (2003).

The record shows that the veteran appears to be incarcerated.  
Nevertheless, along with his December 2003 substantive 
appeal, he requested a hearing to be held in Washington, 
D.C., before the Board.  The veteran failed to report for the 
scheduled hearing in May 2004.

The issue involving the veteran's character of discharge will 
be addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not establish that the veteran 
developed a congestive heart failure with swelling and 
breathing problems (claimed as heart and respiratory 
problems) or hypertension, within one year after he separated 
from service.  

2.  The medical evidence does not establish that the veteran 
developed diabetes mellitus during or within one year after 
he separated from service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service and is not presumed to have occurred in service.  38 
U.S.C.A. §§ 1110, 1101, 1112, 1113, 1137, 5103, 5103A, 5107, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2003).  

2.  Congestive heart failure with swelling and breathing 
problems (claimed as heart and respiratory problems), was not 
incurred in or aggravated by active service and is not 
presumed to have occurred in service.  38 U.S.C.A. §§ 1110, 
1101, 1112, 1113, 1137, 5103, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).  

3.  Diabetes mellitus, was not incurred in or aggravated by 
active service and is not presumed to have occurred in 
service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1137, 5103, 
5103A, 5107, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in a January 2002 letter, the RO explained what 
evidence VA was required to obtain, and what evidence VA 
would assist the veteran in obtaining if he provided the 
necessary information.  Also, the November 2003 statement of 
the case includes the text of the statutes amended by the 
VCAA and the implementing regulations, which disclose the 
notice and assistance requirements placed on VA.  
Accordingly, the Board finds that the veteran has received 
all required VCAA notice.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, the RO provided the veteran with 
VCAA notice in a January 2002 letter, before the initial 
determination made on the claim in September 2002.  
Therefore, the Board finds compliance with the timing of the 
notice per Pelegrini without any indication of prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 38 C.F.R. 
§ 20.1102 (2003) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter to the veteran 
does not contain the specific "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  
The letter specifically identified certain evidence that the 
RO would secure and asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  
The letters ask the veteran to provide any other additional 
evidence.  The RO has properly pursued obtaining all evidence 
described by the veteran.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error. 

With respect to assistance, the RO has obtained relevant VA 
medical records and private medical records as authorized by 
the veteran.  The Board notes that the veteran provided a 
release to secure records from several sources.  The veteran 
has been incarcerated apparently since the early 1990s.  The 
RO obtained medical records from the Wayne County Boot Camp, 
a correctional institution.  The RO also obtained private 
records from the Skyline Medical Center.  According to a 
letter from the Baroness Erlanger Hospital, records prior to 
1991 were no longer available.  In August 2002, the RO 
advised the veteran of its actions and informed him that it 
was ultimately his responsibility to obtain private records.  

The Board has considered the representative's contentions in 
the May 2004 Appellant's Brief.  To summarize, the 
representative maintains that all of the service connection 
issues that are on appeal are intertwined with the character 
of discharge issue, which the Board referred to in the 
Introduction.  By an administrative decision dated in 
November 1981, the RO found that the discharge for the period 
August 1949 to September 1953 was considered to be a bar to 
VA benefits under the law for any disabilities incurred 
during that period of service.  As such, the representative 
requests that the issues on appeal be remanded and 
readjudicated along with the character of discharge issue.  

The Board disagrees with the representative's contention, and 
finds that the issues currently on appeal are not intertwined 
with the character of discharge issue.  VA has requested that 
the veteran supply information with respect to medical 
evidence regarding the issues on appeal.  The Board has 
obtained the veteran's service medical records from the 
veteran's first and second tour of duty, and attempted to 
obtain medical records identified by the veteran.  The 
evidence of record fails to show findings of hypertension, 
heart disease, a respiratory disorder, or diabetes mellitus 
during or within one-year of the veteran's discharge in 
October 1946 or September 1953.  

The character of the veteran's discharge during his second 
tour of duty is not relevant in this case because, as will be 
discussed below, there is no evidence that shows findings of 
any of the claimed disorders from the veteran's second tour 
from 1949 to 1953, nor is there any medical opinion that 
links any of the currently diagnosed disorder to service or 
within one year of discharge.  Therefore, lacking such 
evidence, the Board finds that the issues on appeal are not 
intertwined with the character of discharge issue, and the 
Board may properly address these issues on appeal.

In any event, the Board finds that the RO has complied with 
the VCAA in its attempts to secure evidence needed for the 
veteran's claim.  There is no other indication that relevant 
evidence remains outstanding.  Thus, the Board finds that the 
duty to assist has been satisfied.  38 U.S.C.A. § 5103A.    

II.  Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  If there is 
no evidence of a chronic condition during service or during 
an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as cardiovascular diseases, hypertension, or 
diabetes mellitus, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2003).

III.  Analysis

Service medical records are negative for treatment or a 
diagnosis of diabetes mellitus, a heart disorder, 
hypertension, or a respiratory disorder.  When examined for 
separation from service in September 1946 and September 1953, 
the findings were negative for complaints or findings of 
diabetes mellitus, a heart disorder, hypertension, or a 
respiratory disorder.  The veteran's blood pressure reading 
was 122/80 at separation in September 1946, and 110/68 at 
separation in September 1953.  

Post service medical records include VA examination reports 
dated from the early 1980s and non-VA post-service medical 
records.  The non-VA medical records show that the veteran 
has been treated for hypertension, heart disease, and a 
respiratory disorder.  There are no medical findings in this 
evidence that relate diabetes mellitus, a heart disorder, 
hypertension, or a respiratory disorder to either the 
veteran's first or second period of service.  

While the post-service medical evidence appears to establish 
that the veteran currently has diabetes mellitus, a heart 
disorder, hypertension, or a respiratory disorder, service 
connection for these disabilities is not warranted.  As 
indicated above, service medical records from the first and 
second tour of duty are negative for treatment or diagnosis 
of diabetes mellitus, a heart disorder, hypertension, or a 
respiratory disorder.  Despite the veteran's representations, 
the evidence of record shows that the veteran was not 
diagnosed with diabetes mellitus, a heart disorder, 
hypertension, or a respiratory disorder until many years 
after service, and no competent evidence links these problems 
to service.  Accordingly, the veteran's appeal with respect 
to these issues must be denied.  

It is the duty of the [Board] as the fact finder to determine 
the credibility of the testimony and other lay evidence." 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The only 
"positive" evidence of record linking the cause of the 
veteran's claimed disorders is represented by the appellant's 
uncorroborated contentions set out in written statements. The 
appellant contends that he developed the claimed disorders as 
a result of service. Such lay assertions as to medical 
causation, however, are of minimal probative value when they 
are not supported by competent medical evidence. Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). As a layperson, 
however, his opinions lack probative weight compared to 
medical evidence.

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue. However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claims on a direct and presumptive basis. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107 (West 2002).


ORDER

Service connection for hypertension is denied.  

Service connection for congestive heart failure with swelling 
and breathing problems (claimed as heart and respiratory 
problems) is denied.

Service connection for diabetes mellitus is denied.  


REMAND

By an administrative decision dated in November 1981, the RO 
found that the discharge for the period August 1949 to 
September 1953 was considered to be a bar to VA benefits 
under the law for any disabilities incurred during that 
period of service.  The veteran filed a notice of 
disagreement to this decision in April 1982, written on a VA 
Form 9.  

Since that time, the veteran has not been provided a 
statement of the case on this issue.  As the filing of a 
notice of disagreement places a claim in appellate status, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the RO's failure to issue a statement 
of the case constitutes a procedural defect requiring remand.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

The RO should issue a statement of the 
case to the veteran addressing the issue 
of whether the character of the 
appellant's discharge from his 1949 to 
1953 military service constitutes a bar 
VA benefits. The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal after the RO issues the statement 
of the case.  If the veteran thereafter 
submits a timely substantive appeal with 
respect to this issue, the RO should 
undertake any other indicated 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



